Citation Nr: 1747448	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from March 1981 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's sleep disability is etiologically related to his service-connected bilateral lower extremity disability.


CONCLUSION OF LAW

The criteria for service connection for a sleep disability are met.  38 U.S.C.A. § 1101, 1110, 1111, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veteran's Claims Assistance Act (VCAA) requires the VA to provide notice and assistance to the appellant to substantiate his or her claim.  However, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection.

Entitlement to service connection for a sleep disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In order to prevail on a claim for entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, the Veteran asserts that his sleep disability is etiologically related to his bilateral leg pain, a product of his service-connected bilateral shin splints.  The Veteran carries a current diagnosis of sleep apnea, confirmed by his private treating provider, DC, in a February 2017 letter.  That letter adds the Veteran has been under treatment for the condition for over a year, using a CPAP and medication, and has experienced a mild degree of cognitive loss due to chronic sleep deprivation.

As regards an etiological relationship to his service-connected bilateral lower extremity disability, DC relates in a July 2016 letter, "[the Veteran] has complex regional pain syndrome of both lower extremities [due to] bilateral casting of the lower legs...for shin splints while in the U.S. Army.  This is a neuropathic chronic pain syndrome that contributes to chronic insomnia...and [he] has now developed sleep apnea from chronic insomnia."  

A March 2016 treatment note from another private provider, JS, confirms that the Veteran's chronic leg pain is considered a primary contributor to his sleep disorder.  

These accounts are uncontroverted by the medical evidence of record.  As such, the Board finds that they constitute the most probative evidence of record on the question of secondary service connection in this case, and, as such, warrant entitlement to the same for the Veteran's chronic sleep disability.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a sleep disability is warranted.  See Gilbert v. Derwinski, 1. Vet. App. 49 (1991).


ORDER

Entitlement to service connection for a sleep disability is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


